DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Status of the Claims
1.	This action is response to Applicant’s Request for Continued Examination dated February 28, 2022.
2.	Claims 1, 6-9, 21-23 and 25-26 are currently pending and have been examined.
3.	Claims 2-5, 10-20, 24 and 27 have been cancelled.
4.	Claims 1, 7 and 25-26 have been amended.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
6.	The following terms used in the claims have been defined in the specification in the following manner and will be interpreted as such for purposes of examination.
The term “proposed order” is defined as an order that is in a held state. 
 “Proposed orders may be held at a trading device or in an order book at an exchange.  Orders in a held state are not actively being traded in the market.” (See Applicant Specification paragraph 17) “The order impact manager may analyze the orders in an order book at an exchange.  The order book may comprise one or more proposed orders related to the tradable object offered at the exchange.”  (See Applicant Specification paragraph 20) “A proposed order may comprise an order that is held at a trading device that is not active at the exchange or an order submitted at the exchange as a held order that is unable to be actively matched.”  (See Applicant Specification paragraph 20) (See also, Applicant Specification paragraph 90)

Applicant now uses the term “implied order” in the claims.   
The specification notes that “the order impact manager may generate a display indicating the affected leaned on orders.  The affected leaned on orders may include implied orders.  The order impact manager may generate a display including the projected market data related to the tradeable object.  The projected market data may identify the affected orders and/or a projected status of the market if one or more orders are matched at the exchange.”  (See Applicant Specification paragraph 21)
“The information about the current trading strategies may include trade order information that may be generated by the automated trading tool for trading strategies, such as order price levels and/or quantities at the exchange that are leaned on for a leg of a trading strategy.  The leaned on order price levels may include implied order price levels at the exchange or order price levels that may be leaned on for the implied price levels of an implied market on which a trading strategy may rely.”  (See Applicant Specification paragraph 95)   The order impact manager may analyze the market data and the proposed orders to generate impact analysis information and the order impact analysis information may be implied impact analysis information that may be used to analyze the impact of one or more proposed orders on trading strategies that may be trading on an implied market.  (See Applicant Specification paragraph 96)
The display may identify a proposed order which may be an order submitted via a client application at a trading device and may be submitted in the proposed order state.  As shown in the display 1100, the proposed order 1130 is an implied order or a spread order that includes a spread having a tradeable object as a leg and another tradeable object as another leg.  (See Applicant Specification paragraph 133)
It appears that an “implied order” can itself be a proposed order or a spread order.  As currently claimed, broadly construed, the implied order may be the same as the proposed order.  It appears that Applicant intends for the implied order to be reflective of the impact of leaned on orders if the proposed order were to be submitted – but that is currently not evident in the claims.   For purposes of examination, Examiner will, in accordance with the specification treat the proposed order as an implied order or a spread order.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 6-9, 21-23 and 25-26 are rejected under 35 U.S.C. § 101 because the claimed invention is an abstract idea without significantly more.   
	The independent claim recites receiving a proposed order for a first tradeable object; storing the  proposed order in a held state indicating that it is not actively in the market; receiving first market data related to a plurality of tradeable objects, wherein each of the plurality of tradeable objects is related to the first tradeable object by a corresponding trading strategy; calculating, at least one implied order based on the first received market data and the proposed order for the first tradeable object stored and not actively traded; analyzing an order book including orders related to each corresponding trading strategy based on the calculated at least one implied order, wherein analyzing the order book includes: generating implied impact analysis information, wherein generating the implied impact analysis information projects the results of filling the proposed order based on the at least one implied order; and generating a second market data based on the generated implied impact analysis information  market data.
	The series of steps recited describe receiving and storing a proposed order in a held state; receiving first market data related to a plurality of tradeable objects wherein each of the plurality of tradeable objects is related to the first tradeable object by a corresponding trading strategy; calculating at least one implied order based on the first received market data and the proposed order for the first tradeable object stored and not actively traded; analyzing an order book including orders related to each corresponding trading strategy based on the calculated at least one implied order, wherein analyzing the order book includes: generating implied impact analysis information, wherein generating the implied impact analysis information projects the results of filling the proposed order based on the at least one implied order; and; generating a second market data based on the generated implied impact analysis information and displaying adjacent to a vertical price column the second market data for the tradeable object and highlighting the differences between the received first market data and second market data which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
ANALYSIS:
STEP 1:


Yes, the claimed invention recites a method for receiving and storing a proposed order in a held state; receiving first market data related to a plurality of tradeable objects wherein each of the plurality of tradeable objects is related to the first tradeable object by a corresponding trading strategy; calculating at least one implied order based on the first received market data and the proposed order for the first tradeable object stored and not actively traded; analyzing an order book including orders related to each corresponding trading strategy based on the calculated at least one implied order, wherein analyzing the order book includes: generating implied impact analysis information, wherein generating the implied impact analysis information projects the results of filling the proposed order based on the at least one implied order; and; generating a second market data based on the generated implied impact analysis information and displaying adjacent to a vertical price column the second market data for the tradeable object and highlighting the differences between the received first market data and second market data via a series of steps.  

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

	As recited above, the series of steps recited describe receiving and storing a proposed order in a held state; receiving first market data related to a plurality of tradeable objects wherein each of the plurality of tradeable objects is related to the first tradeable object by a corresponding trading strategy; calculating at least one implied order based on the first received market data and the proposed order for the first tradeable object stored and not actively traded; analyzing an order book including orders related to each corresponding trading strategy based on the calculated at least one implied order, wherein analyzing the order book includes: generating implied impact analysis information, wherein generating the implied impact analysis information projects the results of filling the proposed order based on the at least one implied order; and; generating a second market data based on the generated implied impact analysis information and displaying adjacent to a vertical price column the second market data for the tradeable object and highlighting the differences between the received first market data and second market data which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a user interface, a trading device and an electronic exchange where the claim is applying generic computer components to the recited abstract limitations.  The further steps appear to be processing data using software and displaying the resultant information in a user interface on the computing device. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a user interface, a trading device and an electronic exchange which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  i) receiving or transmitting data over a network, ii) performing repetitive calculations, iii) electronic recordkeeping, iv) storing and retrieving information in memory, v) electronically scanning or extracting data from a physical document, vi) a web browser’s back and forward button functionality (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order; shuffling and dealing a standard deck of cards; restricting public access to media by requiring a consumer to view an advertisement; identifying undeliverable mail items, decoding data on those mail items, and creating output data; presenting offers and gathering statistics; determining an estimated outcome and setting a price; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information and electronically scanning or extracting data – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] 
Applicant’s specification discloses the following:
 “The order impact manager may be located at a trading device.  The trading device may be a trading terminal and/or a trading server.  The order impact manager may be executed, from memory, by a processor at a computing device.”  (See Applicant Specification paragraph 25)

“FIG. 1 illustrates a block diagram representative of an example electronic trading system 100 in which certain embodiments may be employed.  The system 100 includes a trading device 110, a gateway 120, and an exchange 130.  The trading device 110 is in communication with the gateway 120.  The gateway 120 is in communication with the exchange 130.  As used herein, the phrase “in communication with” encompasses direct communication and/or indirect communication through one or more intermediary components.  The exemplary electronic trading system 100 depicted in FIG. 1 may be in communication with additional components, subsystems, and elements to provide additional functionality and capabilities without departing from the teaching and disclosure provided herein.”  (See Applicant Specification paragraph 26)

“The trading device 110 may include one or more electronic computing platforms.  For example, the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, a trading terminal, an embedded trading system, a workstation, an algorithmic trading system such as a “black box” or “grey box” system, cluster of computers, or a combination thereof.  As another example, the trading device 110 may include a single or multi-core processor in communication with a memory or other storage medium configured to accessibly store one or more computer programs, applications, libraries, computer readable instructions, and the like, for execution by the processor.”  (See Applicant Specification paragraph 32)

 “By way of example, the trading device 110 may be implemented as a personal computer running a copy of X-TRADER®, an electronic trading platform provided by Trading Technologies International, Inc. of Chicago, Illinois (“Trading Technologies”).  As another example, the trading device 110 may be a server running a trading application providing automated trading tools such as ADL®, AUTOSPREADER®, and/or AUTOTRADER™, also provided by Trading Technologies.  In yet another example, the trading device 110 may include a trading terminal in communication with a server, where collectively the trading terminal and the server are the trading device 110.”  (Applicant Specification paragraph 34)

“FIG. 3 illustrates a block diagram of an example computing device 300 which may be used to implement the disclosed embodiments.  The trading device 110 of FIG. 1 may include one or more computing devices 300, for example.  The gateway 120 of FIG. 1 may include one or more computing devices 300, for example.  The exchange 130 of FIG. 1 may include one or more computing devices 300, for example.”  (See Applicant Specification paragraph 60)

“The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device.  The computing device 300 may include additional, different, or fewer components.  For example, multiple 

“As shown in FIG. 3, the computing device 300 may include a processor 312 coupled to a communication network 310.  The communication network 310 may include a communication bus, channel, electrical or optical network, circuit, switch, fabric, or other mechanism for communicating data between components in the computing device 300.  The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.”  (See Applicant Specification paragraph 62)

Additional details regarding the systemization of invention are disclosed in paragraphs 63-64 (regarding using “any suitable processor”; paragraphs 65-67 as to the memory 314 which may be computer readable storage media, one of a variety of types of memory devices and that the memory may store a trading application.  (See Applicant Specification paragraphs 63-67)  “In certain embodiments, the trading application 330 may be accessed from or stored in different locations.   The processor 312 may access the trading application 330 stored in the memory 314 and execute computer-readable instructions included in the trading application 330.”  (See Applicant Specification paragraph 67)
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.

The independent claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 6-9, 21-23 and 25-26 further define the abstract idea that is presented in the respective independent Claim 1 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.   Claim 7 further defines the trading device as a trading device.  Claims 8 and 9 are dependent on Claim 7 and further recite that the trading device includes a trading terminal (as in Claim 8) or a trading server (as in Claim 9)
No further additional hardware components other than those found in the respective independent claims is recited, rather the dependent claims (Claims 21-23) further define the trading device presented and note a second electronic exchange, thus it is presumed that the claim is further utilizing the same types of generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1, 6-9, 21-23 and 25-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation – Broadest Reasonable Interpretation
8.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	As currently amended, Claim 1, from which Claim 7 depends recites a trading device.  As amended, Claim 7 now recites “wherein the trading device is a trading device”.  Thus, as currently recited Claim 7 does not further limit the independent claim.  Claims 8-9 are further rejected as dependent on a rejected base claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Relevant Prior Art Not Currently Relied Upon
Gottemoller et al. (US PG Pub. 2014/0122314) (“Gottemoller”) -  Gottemoller discloses his invention as to identification of a stable quoting quantity where an example method includes setting a quoting quantity for a trading strategy based on a distribution associated with a tradeable object of the trading strategy; defining a range having first and second boundaries based on the distribution; and changing the quoting quantity in response to the first tracked value falling outside the range. 
McQuain (US PG Pub. 2003/0055775) (“McQuain”) – discloses a system for adjusting a price for a security, the price having a spread, and including a pricing engine for providing to a client a price quote for the security.
Gershon (US PG Pub. 2003/0208430) (“Gershon”) – provides a method and system for calculating option prices (e.g., bid and offer prices) and for providing automatic trading capabilities e.g., via a global computer network.  Specifically, the method enables automatic 
Hor et al. (US Patent 8,326,732) (“Hor”) – discloses various techniques and systems to increase the flexibility with which traders and other parties participating in electronically implemented trading markets can model the various agreements among the parties and market constraints governing how, when and if trades are executed.  The determination of whether or not a particular order can be traded between parties is calculated as a collection of values (either binary or stochastic) based on the application of the trade parameters against those constraints that related to the proposed trade.

Response to Arguments
Applicant’s arguments submitted on February 28, 2022 have been fully considered and are persuasive in part as further disclosed below.

Regarding the 101 Rejection:
Applicant argues that the claims are not directed to non-statutory subject matter. (Id. at page 4) Examiner disagrees.
Applicant argues that the Office Action is treating the Smith decision as a regular, fact-specific PTAB decision. (See Applicant’s Arguments dated 02/28/2022, page 5) Examiner disagrees.  Examiner does not dispute that the decision was marked Informative, however Examiner maintains that the Applicant is attempting to equate the finding in Smith with a broader proposition regarding electronic trading systems than is disclosed by Smith.  
While it is true that the Ex Parte Smith decision has been designated Informative, that designation does not equate to an Office Policy that all electronic trading systems automatically qualify as other technology under MPEP 2106.05(a) as it appears that Applicant is attempting to assert. (Id. at page 5)
Applicant again argues that the designation of the PTAB Ex Parte Smith case as Informative is reflecting the Office position that electronic trading systems and improvements to electronic trading systems represent protectable technology as discussed in MPEP 2106.05(a). (Id) 
Applicant then attempts to use a statement made in the dissent of Smith as to the invention being not directed to the recited judicial exception and claim that the Board found that the claims in Smith were not directed to a judicial exception.  (Id. at pages 5-6) This is entirely incorrect.  
Ex Parte Smith Appeal 2018-000064, page 8)
The decision found that the “use of the claimed timing mechanism and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems”. (See Ex Parte Smith Appeal 2018-000064, page 9) The claims at issue in Ex Parte Smith were in fact found to recite a judicial exception of a fundamental economic practice of derivative trading, the decision to find subject matter patent eligible material was due to a finding that additional limitations integrated the recited judicial exception into a practical application.
Applicant’s argument to the contrary is not persuasive and is not based on the actual holding of the decision.
Applicant then argues that they are asserting that “the technology to implement trades may or may not be protectable based on relevant prior art but that the electronic trading system itself does reflect an example of protectable technology”. (See Applicant’s Arguments dated 02/28/2022, page 6)  This appears as if Applicant is asserting that based on the relevant prior art that the electronic trading system may not be patent eligible and additionally implying that electronic trading systems are, broadly, an example of protectable technology.  
The proposition that an electronic trading system may be subject matter patent eligible is different than a blanket assertion that all electronic trading systems are subject matter patent eligible.  While Examiner agrees that the electronic trading systems can be subject matter patent eligible, Examiner does not agree that all electronic trading systems are in fact subject matter patent eligible.
Examiner does note that broadly, improvements to electronic trading systems could be subject matter patent eligible material if the particular disclosure and claims disclosed an improvement to or were found to be significantly more than the abstract idea.  This is not the case with the current claims.  Also of note, the claims at issue in Ex Parte Smith were in fact found to recite a judicial exception of a fundamental economic practice of derivative trading, the decision to find subject matter patent 
Applicant continues, arguing that the considering the Informative designation, subsequent determinations of improvements to technology are conducted based on known electronic trading systems at the time of filing, not to generic computer hardware or other conventional computing components. (Id at page 6).  Applicant further argues that the Smith decision affirms their reasoning referring to the PTAB opinion on page 9 that makes reference to the specification in the underlying application at issue in Smith. (Id at page 6) Applicant, quoting Smith, refers to a part of the conclusion given in the decision disclosing that the claimed timing mechanisms and associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems. (Id at page 6)
While Applicant notes that the Smith decision was designated as Informative (not Precedential), Applicant also attempts to make the argument that as a matter of Office Policy electronic trading systems such as Smith provide an example of “other technology” as discussed in MPEP 2106.05(a). (Id). 
Examiner disagrees.  Applicant is overstating the import of Smith and is attempting to accord more weight to the decision than is warranted.  While it is true that the Ex Parte Smith decision has been designated Informative, that designation does not equate to an Office Policy that electronic trading systems qualify as other technology under MPEP 2106.05(a).
Designations of PTAB decisions as precedential or informative is discussed in SOP 2 (Revision 10). (See Patent Trial and Appeal Board Standard Operating Procedure 2 (“SOP 2”) – https://www.uspto.gov/sites/default/files/documents/SOP2 R10 FINAL.pdf)  In particular, SOP 2 discloses that “informative decisions set forth Board norms that should be followed in most cases, absent justification, although an informative decision is not binding on the Board”.  (SOP 2 at page 11)
As an initial matter, this designation is as to Board procedures.  This application is not being prosecuted before the PTAB at this time.  The designation of an “informative decision” is as to how the Board would view Smith in making a decision if the case was before the PTAB. An informative decision does not reach further and govern decisions made by the Office prior to PTAB proceedings.
The Manual of Patent Examining Procedure (MPEP) is the guide to the practices and procedures relative to the prosecution of patent applications proceedings before the USPTO. (See MPEP Forward)  Further, the MPEP particularly addresses Treatment of Court and Patent Trial and Appeal Decisions Affecting Patent and Trademark Office Policy and Practice at MPEP 1721:

When any examiner or supervisor in the Patent Examining Corps (Corps) concludes that a recent decision of the Board or a court affects existing USPTO policy or practice, the matter should be brought to the attention of the appropriate TC Director through normal chain-of-command procedures.
When the TC Director believes that guidance to the Corps is warranted as a result of a decision, the TC Director should consult with the Deputy Commissioner for Patent Examination Policy and provide a draft of the guidance that is recommended as appropriate under the circumstances. The Deputy Commissioner for Patent Examination Policy will then consult appropriate Office officials, as necessary, to formulate a recommendation to the Commissioner for Patents on the policy implications of the decision's opinion.
It may be necessary for the Director, General Counsel, Solicitor, Chief Administrative Patent Judge, Commissioner for Patents, Deputy Commissioner for Patent Examination Policy, Deputy Commissioner for Patent Operations and TC Director making the recommendation to meet to review and discuss the policy ramifications of the decision's opinion and recommended guidance to enable the Director to determine how the USPTO will proceed.
Communication of the determination of the policy implications of the court or Board decision will normally take place by either notice in the Official Gazette and/or via memorandum to USPTO personnel. Ultimately, the policy implications of the decision will be officially incorporated into the Manual of Patent Examining Procedure and Office of Patent Training curriculum materials during the next update cycle for these reference materials.” (MPEP 1721 – emphasis added)
The decision in Ex Parte Smith was mailed on February 1, 2019.  The above requirement to incorporate policy implications during the next update cycle would have meant that if a policy was to be implemented based on Ex Parte Smith it would have happened during the next update cycle.  There was no implementation of Ex Parte Smith in the June 2020 MPEP revision, thus it appears that Applicant’s apparent assertion that this decision reflects examination policy or is an example of protectable technology under MPEP 2106.05(a) is unpersuasive.
The instant application turns on its own facts and disclosures and while in Smith, the particular claims at issue were found to integrate the recited judicial exception of derivative trading into a practical application, the basis was the limiting of the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time, with the delay allowing for other matching orders to be received 
Applicant then restates that they assert the claims are statutory under Prong One, Step 2A and that the Office maintains that the claims are directed to a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity. (Id. at page 7)
Applicant then argues that the pending claims are directed to an electronic trading system and more particularly to functionality and a mechanism for analyzing and displaying a newly created second market date [sic] for a user allowing for control of when and in what format an order is sent to an electronic exchange citing to their Specification at paragraph 109. (Id. at page 7)
The specification refers to an instruction from a user being used to updated the order submission state for a proposed order. (See Applicant Specification paragraph 109) This is literally the user providing an instruction and the instruction is used to modify the order and send it to the exchange. As previously noted, this does not take the pending claims outside of an abstract idea.
Applicant then maintains that under Prong Two of Revised Step 2A, when considered as a whole represents an improvement not found in electronic trading systems and solve analysis problems experience [sic] with known electronic trading systems and further in view of Smith are integrated into a practical application of the abstract idea and therefore subject matter patent eligible. (See Applicant’s Arguments dated 02/28/2022, page 8)   Examiner, as noted above, disagrees with this conclusion and finds the argument unpersuasive.
Further still, in view of the precedential decisions in Trading Technologies International, Inc., v. IBG LLC Interactive Brokers LLC, decided by the U.S. Court of Appeals for the Federal Circuit as to Appeals 2017-2257 and 2017-2323 from the PTAB, each decided in April 2019 – after Ex Parte Smith, it appears that Applicant’s arguments are misplaced as to the assertion that the analysis of an improvement should be based on known electronic trading systems, not on the systemization actually being used in the claims.
At issue in Trading Technologies International v. IBG LLC, 921 F.3d 1084-1095 (2019) were a trio of patent reviews that were deemed to be ineligible under 35 U.S.C. 101 pursuant to a CBM review by the PTAB.   Each of the patents at issue were generally related to GUIs for electronic trading.   While Trading Technologies (“TT”) argued that the inventions addressed technical problems in the way prior art GUI tools were constructed and operated and claimed that the ‘999 patent addressed problems related to speed, efficiency, and usability and that the ‘056 patent addressed problems related to Trading Technologies International v. IBG LLC, 921 F. 3d 1084, 1089 (2019))  The Court noted that the specification made clear that “the invention simply displays information that allows a trader to process information more quickly” and concluded that the invention “makes the trader faster and more efficient, not the computer”. (Id. at pages 1089-1090, emphasis in original)
With reference to the ‘374 patent reciting a method for facilitating trade order entry, the method included steps that received market data for a commodity, identified a plurality of sequential price levels for the commodity based on the market data, and displayed a plurality of graphical locations aligned along an axis. (Id. at page 1090)  TT argued that the claimed invention “improves speed, accuracy, and usability compared to prior art GUI tools, which are necessarily rooted in computer technology.” (Id. at 1091)   The Court agreed that these purported improvements are not technological and referred to Applicant’s specification which disclosed that the invention “provide[s] the trader with improved efficiency and versatility in placing, and thus executing, trader orders for commodities in an electronic exchange.” (Id)  The Court concluded that “[t]his is focused on improving the trader, not the functioning of the computer” and that the specification acknowledged that the invention “can be implemented on any existing or future terminal with the processing capability to perform the functions described”.  (Id).
With regards to the ‘999 patent, the Court concluded:
“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly. E.g., ‘999 patent at 2:39-41.  We conclude that the claims are directed to the abstract idea if graphing bids and offers to assist a trader to make an order.”
                
and further:
“The Board held that the claims do not contain an inventive concept. It determined that receiving market information is simply routine data gathering, and displaying information as indicators along a scaled price axis is well-understood, routine and conventional activity that does not add something significantly more to the abstract idea. J.A. 28, No. 18-1063 (citing, e.g. J.A., 28-4, 3301, 3379-80, No. 18-1063). It is likewise determined that selecting and moving an icon is well-understood, routine, conventional activity. J.A. 28-29, No. 18-1063 (citing J.A. 3871-73, No. 18-1063). It considered the elements both individually and as an ordered combination and concluded they did not transform the claim into a patent eligible application of the abstract idea. We agree.”  (Id. at 1093)

Id. at 1094). The Court concluded that they “see no merit to TT’s argument and affirm the Board’s conclusions that claims 1-4 and 8-15 are patent ineligible.” (Id.)
Similarly, with respect to the ‘374 patent, TT again argued that the patent is for a technological invention and that an improvement over prior art interfaces inherently improves the functioning of a computer. (Id). The Court also found this argument unavailing and that claim 1 of the ‘374 patent does not solve any purported technological problem. (Id. at 1095)
In Trading Technologies International v. IBG LLC, 921 F.3d 1378-1387 (2019), the Federal Court of Appeals reviewed a CBM review by the PTAB of US Patent 7,783,556.  In this instance, the claim at issue recited a method for displaying market information on a graphical user interface where a computing device receives a current highest bid and lowest ask price for a tradeable object from an electronic exchange; identifying a long or short position taken by a user with respect to the tradeable object; computing a plurality of values based on the long or short position; displaying the plurality of values along a value axis; displaying a first indicator at a first location corresponding to a first value along the value axis and moving the first indicator relative to the value axis to a second location corresponding to a second value along the value axis responsive to an update to a particular price. (Trading Technologies International v. IBG LLC, 921 F. 3d 1378, 1381-82 (2019) The claims were found ineligible pursuant to the CBM review by the PTAB and TT appealed.
The Board determined that Claim 1 did not recite a technological feature that is novel and unobvious over the prior art because the patent indicates that the claimed technological features are known technologies and did not recite a technical solution to a technical problem because the problem disclosed in the patent is that traders need additional information on a trading screen to effectively analyze the market, which is a business problem, not a technical one. (Id at 1382)  Claim 1 was described as essentially taking the prior art trading screen of Figure 2, calculates P& L (profit and loss) for a range of price levels and displaying the P&L values along an axis. (Id. at 1383)  TT argued that the claim improved the usability, visualization, and efficiency of prior art trading screens, however the Court reasoned that merely providing a trader with new or different information in an existing trading screen is not a technical solution to a technical problem and instead focuses on improving the trader, not the functioning of the computer. (Id at 1383)
Id. at 1384) The Court reasoned that the claims were focused on providing information to traders in a way that helps them process information more quickly and were a “tool for presentation” that was simply a generic computer. (Id. at 1384-1385)  The Court concluded that the claims fail because arranging information along an axis does not improve the functioning of the computer, make it operate more effectively, or solve any technological problem and are thus directed to an abstract idea. (Id. at 1385)  At step two, the Court considered the claims individually and as an ordered combination and concluded that the claims failed to recite an inventive concept. (Id.)
The decisions indicate that the use of a tool for presentation upon a generic computer that is geared towards a business problem and does not provide a technical solution to a technical problem does not result in an improvement to technology.
The instant claims are modeling the effects of proposed orders on an order book and displaying the results.  A user forecasting or modeling different scenarios and how it will affect an order book or portfolio are actions that are undertaken conventionally in trading and do not amount to a practical application of the abstract idea.
The 101 rejection is maintained.

Regarding the 103 Rejection:
There is currently no prior art rejection being applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 8, 2022